Citation Nr: 1618554	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  99-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability or disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia. 

2.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with metatarsalgia. 
 
3.  Entitlement to special monthly compensation based on being housebound or needing the regular aid and attendance of another person. 
 
4.  Entitlement to an automobile and adaptive equipment or adaptive equipment only. 
 
5.  Entitlement to specially adapted house or a home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998 (increased rating for bilateral pes planus), July 2001 (service connection claims), June 2004 (special monthly compensation), and October 2004 (adaptive claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2000, the Veteran testified before a Decision Review Officer (DRO) regarding an increased rating for bilateral pes planus with metatarsalgia.  In May 2005, the Veteran testified before a Veterans Law Judge regarding the issues of an increased rating for bilateral pes planus with metatarsalgia; entitlement to service connection for disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia; and entitlement to special monthly compensation based on being housebound or needing the regular aid and attendance of another person.  Copies of the transcripts of these hearings have been associated with the claims file.

The May 2005 VLJ is no longer with the Board.  The Veteran requested additional Board hearings, to include in conjunction with his adaptive equipment and housing claims.  In 2008, the Board remanded all of the Veteran's claims so that he could be afforded an additional "Travel Board" hearing (Board hearing at his local RO).  In written statements provided in March 2010, August 2014, September 2014 and October 2015, the Veteran stated that he wished to withdraw his request for a Board hearing, and that his appeal move forward.  The Veteran indicated that he was not physically capable of attending a hearing due to "extreme hardship and disabilities."  As such, the Board considers the Veteran's request for an additional hearing withdrawn.

In November 2005, the Board issued a decision that denied entitlement to service connection for disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia; and entitlement to special monthly compensation based on being housebound or needing the regular aid and attendance of another person.  The Board granted an increase in the pes planus disability to 50 percent, the schedular maximum rate.  The Veteran appealed the denial of these claims (including the denial of a rating in excess of 50 percent for the pes planus disability) to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand was filed and, by a September 2007 order, the Court vacated the November 2005 Board decision.  Review of this Joint Motion indicates that additional development is required prior to the Board again adjudicating the claims that were vacated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that all issues on appeal involve, or stem from the contention, that the Veteran has loss of use of his lower extremities as a result of the service-connected pes planus disability.  All the issues on appeal, therefore, are inextricably intertwined.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183  (1991).

Given that the Veteran's virtual record contains more than one thousand documents, the Board will provide some medical and lay history prior to giving remand directives. 

History

In April 1998, the Veteran filed a claim for an increase in his flat foot disability.  He stated that it had been 25 years since his last VA examination, and that his condition "has deteriorated somewhat over the years."

During a July 1998 VA foot examination, the Veteran complained of pain in his calves, which carried up his legs from his big toes.  At the time, he worked in construction.  He did not use ambulatory aids.  His toes were rectus with no hammering or bunion formation.  Range of motion testing of the joints in his feet and his ankles showed "full complete [range of motion] without complaints of pain during passive range of motion."  There did not appear to be passive or active range of motion limitation.  He had no edema, instability or weakness.  His muscle strength was within normal limits.  He had an antalgic gait.  But "when seeing him walk up and down the hallway after he left the treatment room, his gait was normal and slightly abducted, consistent with a flexible flat foot."  He had a low morphology to his arch and upon weight-bearing without shoes; it was noted that the subtalar joint collapsed medially to a slight degree.  There was no deviation of the Achilles tendon.  "There is no significant angulation or dorsiflexion of any of the joints of the foot at this point."  The Veteran was diagnosed with mild flexible flat foot.  

In December 1998, Dr. C.V.G. provided a letter to the VA finding that the Veteran had fallen arches and flat feet.  He had pain in his peripheral joints, ankles, knees hips and low back.  "The symptoms may be related to the foot problem."  In June 1999, Dr. C.V.G., provided a near identical letter, except he stated his opinion as "the symptoms are secondary to his service-connected flat foot condition."

During June 1999 VA treatment the Veteran complained of joint pain.  There was no joint swelling or rash.  He had a negative ANA test.  And it was noted he did not have rheumatoid arthritis or lupus.  On evaluation he had no synovitis and he had full range of motion of his joints.  He had full power and an intact sensory evaluation.  He was assessed with bilateral chronic leg pain and severe pes planus.  The physician noted that "symptoms may be related to the flat foot, however, to complete the work up would recommend CPK [creatine phosphokinase test], Aldolase [blood test], "TSH" [difficult to read, possibly "TSDI"] and EMG [electromyography], and x-rays of knees and pelvis."  

A December 1999 record noted the Veteran had "been seen in rheumatology, orthopedic, and podiatry, and they have concluded that he has flat feet but no objective evidence of any other organic disease.  He's declined x-rays of his lower extremities and hips because he fears that these will worsen his condition.  [The Veteran] persists in his belief that his generalized pain is due to his flat feet.  This [] search for a pension through VA is all he's willing to talk about."

In May 2000, the Veteran called to request a wheelchair.  The podiatrist reviewed his most recent evaluation in April and noted that the Veteran's "foot pain seems totally disproportionate to the documented flat feet condition which is one diagnosis agreed to by me, ortho, rheum, and podiatry consultants."  

In August 2000, the Veteran was afforded another VA foot examination.  He complained of diffuse pain encompassing the feet, ankles, knees, hips and back.  He provided a sheet of paper attesting worsening of his service-connected flatfoot condition over the last 38 years.  Physical examination of the Veteran included that a neurological examination was impossible to carry out due to subjective complaints of pain and the Veteran guarding.  He reported hyperesthesia to multiple areas.  The orthopedic examination was also very difficult due to subjective complaint of pain and guarding.  Visual inspection showed no signs of obvious bony abnormalities, no signs of swelling, erythema, and no joint effusion.  The arch appeared to be moderate off weightbearing and once again, muscle power testing could not be performed.  X-rays showed a mild decrease in calcaneal inclination and a mild navicular cuneiform sag.  He was assessed with flatfoot deformity.  

An October 2000 joint examination noted that the Veteran's regular wheelchair did not have much evidence of use, and he had crutches that also "seemed fairly new."  He had exposed feet in a plantar-flexed position and complained about pain.  The Veteran could not be examined standing to check the significance of the pes planus.  The examination was "hampered by his pain and was therefore not committal for its value."  The knees and hips had full passive range of motion.  "The muscles around the thigh and calf, but more so the thigh muscles, seem to function appropriately on demand, such as straight leg rising.  It was difficult for the examiner "in view of the fact that there is no significant atrophy noted in any of the lower extremity measurements in an otherwise slim patient, that there is a reason to believe that the pes planus is resulting in the ankle, knee, hip and back pain."  He was diagnosed with chronic pain syndrome, etiology unknown.  Of note, on physical examination his "right foot and both hands shook for much of the interview."  The Veteran reported he did not know why he was shaking.  

An October 2000 peripheral nerves examination was similarly "limited secondary to suggestive pain from the Veteran."  The examiner noted it was very difficult to assess his motor strength, but the Veteran was able to move his extremities against gravity.  On sensory examination, the Veteran had normal pinprick, light touch and vibration in his extremities.  There was no atrophy and normal tone.  The Veteran was assessed with pes planus.  The examiner noted there was no evidence of "any neuromuscular or neuropathy form the limited examination," and the examiner was unable to determine if his complaints of pain and cramps were caused by his pes planus.  

During the mental disorders examination in October 2000, the Veteran's "ability to recall information varied over the course of the interview.  He initially said that he did not remember whether he had brothers or sisters, because he was thinking primarily about his pain, but then recalled their names."  The examiner noted the Veteran's affect was exaggerated.  Formal testing yielded variable results.  "He initially could not do tests of abstraction because he said he was too focused on his feet and legs, but when reassured that most people in pain could perform these tests, he was capable of abstractions."  He was assessed with Dysthymia.

A December 2000 VA consultation report noted that February 2000 x-rays of the feet showed joint spaces were well-maintained, a slight decrease in arch on the left, and normal arch on the right.  The physician noted that there was no anatomical evidence on x-ray regarding the Veteran chronic bilateral foot pain.  He recommended a bone scan, but the Veteran refused because he did not want "radiation."

In February 2001, the VA received some documents from the New York State Department of Social Services via the Social Security Administration.  The records included Southampton Hospital records from 1997 showing the Veteran complaining of fatigue and weakness, as well as severe headaches and "sweats."  A July 1998 record, written by Dr. C.V.G., noted the Veteran was diagnosed with chronic meningitis, most likely secondary to a viral infection.  He received a 28-day course of Rocephin thinking it was Lyme meningitis, but the "results were mostly likely chronic viral infection."  "The residual has been of headache, inability to work and he is on total disability."  He had a second opinion from a neurologist in New York City, New York, and the final diagnosis was meningitis, chronic type.  He was noted to be unable to drive, concentrate or remember things short-term.   Another letter in the disability record indicated that a Dr. P.R.K. suggested to Dr. C.V.G. that the Veteran see a specialist on chronic meningitis regarding the Veteran's chronic fatigue.  An April 1998 letter from Dr. P.R.K. noted that the Veteran's aseptic meningitis resolved but that he may continue to experience residual symptoms for a number of weeks, and he suggested the Veteran follow up with neurology in the event of progressive symptoms.  A February 1998 motor examination showed muscle bulk, tone and strength were within normal limits, and his deep tendon reflexes were normal.  His stance and gait testing were unremarkable and his sensation was intact to light touch, pinprick, position and vibration.  The impression was "aseptic meningitis, most likely viral.  Other possibilities include a partially treated bacterial meningitis, tuberculosis, spirochetal meningitis, fungal or parasitic infection and noninfectious causes such as sarcoidosis, vasculitis, Bechet's disease and other causes of chronic meningitis."  An October 1998 record indicated he was diagnosed with meningitis following repeat spinal taps.  He also complained of a foot condition and that he had difficulty standing for any periods of time, and had symptoms involving the lower extremities.  He had a gait within normal limits, and  there was "normal range of motion of all the joints, without significant swelling and no tenderness."  The examiner noted that "it is difficult to assess this claimant on objective criteria."  He brought paperwork showing diagnoses of chronic fatigue syndrome and chronic viral meningitis.  "As in patients with chronic fatigue syndrome, I do feel there is a strong psychiatric element here, as well."  A psychologist evaluator diagnosed dementia due to viral meningitis.  

In July 2001, a VA department head responded to a Veteran's complaints with a letter noting that Dr. S. had recommended the Veteran undergo EMG nerve conduction velocity testing, a bone scan and x-rays to delineate the cause of his pain.  The Veteran had not yet agreed to these tests, but was encouraged to consider the recommendations again in the letter.  The letter also noted that the Veteran's request to have his medical record amended was denied.

The Veteran submitted an August 2001 letter from Dr. J.J.B. which included that he could "confidentially say that the patient had bilateral flexible flat feet...the etiology of the chronic pain in his lower extremities and back is somewhat unclear, but most likely is influenced by his flat foot condition."

An August 2001 letter from Dr. C.V.G. included that the pain in the Veteran's peripheral joints, ankles, knees, hips and low back, "are secondary to his service-connected flat foot condition.  He is experiencing severe pain and spasms, with zero improvement."  

An August 2001 letter from Dr. J.M.B. noted that the physician had reviewed the Veteran's clinical history, x-ray findings and a physical examination" and that it was his opinion that "the symptoms of chronic pain of the ankles, knees, hips and low back are secondary to his service-connected pes planus with metatarsalgia."

A September 2001 VA treatment record noted on physical exam there was no swelling, redness or warmth of the affected parts, but the Veteran "complains vociferously of pain at the slightest, slightest touch of any area below the waist.  He says he has spasms."

A December 2001 letter from Dr. M.K. noted that the Veteran was examined in October 2001 and that the Veteran had "pronated rearfoot bilateral with extreme tenderness of the plantar feet with palpation and range of motion."  When M.K. would manipulate the Veteran's foot, the Veteran would have "muscle spasms ascending up the leg with extreme pain upon weight-bearing."  He had "marked inward displacement of the Achilles tendon bilaterally."  He also had painful calluses on his great toes.  He had painful right -side spasms from the back of his leg to his knee, and left side spasms that radiated all the way to the hip.  He was assessed with flexible acquire flatfoot with associated severe muscle spasms and metatarsalgia  

April 2002 feet x-rays from Southampton Hospital revealed "a pes planus appearance of the mid foot with a somewhat diminished talocalcaneal angle.  No secondary osteoarthritis is present.  Impression was bilateral pes planus deformity."

An April 2002 letter from Dr. J.J.B. noted that on examination, the Veteran had "marked pronation with weight-bearing.  He had extreme tenderness of the plantar surfaces of both feet, with marked and/or displacement and spasm of the Achilles tendon on manipulation."

In August 2002, the Veteran's wife submitted a notarized statement that "there was a rumor that [the Veteran] had chronic fatigue syndrome began in 1997/8 when he was being tested for many things to determine what his condition was, and give it a name."  She noted that Dr. M did a lumbar puncture in January 1998 which showed that he had aseptic meningitis.  She continued that the Veteran was never treated for chronic fatigue syndrome, only meningitis.  "Therefore, this medical situation has no bearing on his service-connected 'pes planus' deformity."  She attached a Chronic Fatigue System Research review form Spring 2000.  

A November 2002 VA general treatment record noted that on previous occasions the Veteran complained of unremitting pain in his feet.  He was treated by podiatry, orthopedic and rheumatology clinics, and that "none of these [found] objective abnormalities beyond flat feet noted."  Orthotics supplied to him, he said, have not helped.  The physician observed "cool, non-swollen flat feet which when touched with the slightest pressure (none at all) are said to be the locus of excruciating pain and spasm.  No further exam is really possible since real manipulations of tendons, and walking, are said to be painful beyond tolerance.  He claims more modest tenderness in the thigh muscles which seem to be somewhat wasted (inactivity)."  He was noted to have refused to cooperate in the "suggested work-up" and so was refused the "narcotics and motorized wheelchair he requested."  

A September 2003 VA treatment note found "this man is severely incapacitated and complains of severe pain.  However, in the absence of apparent physical abnormality a strong possibility is that his anxiety and even his pain have a psychological basis."  A December 2003 record noted "the labs done three months ago were entirely normal and the examination today was unchanged.  Prominent are cries, groans and grunts spontaneously, and both before and during careful and non-traumatic exam of his feet."  The impression was that dysthymia seemed to be the major problem.

A February 2004 neurology consultation noted that the Veteran was "volitionally contracting his feet muscles in flexion of toes," but that the physician "could see that his extensor digitorum muscles are not atrophic and he had hair growth on the distal ankle region."  The neurologist noted that he could not really examine the Veteran because he had a severe pain reaction to any touch of his legs in any location.  The Veteran reported he was taking the prescribed Gabapentin, but the neurologist noted the prescription had not been filled since September 2003.  "In the absence of sensory loss in the hands, this does not appear to be a peripheral neuropathy."  Another record noted the Veteran was "screaming in pain with manipulation and palpation," so the sensory examination was limited.  

In June 2004, the Veteran was admitted to the hospital for an increase in neuropathic pain.  His symptoms are exacerbated by moving his legs, to the point where he says he must crawl around at home.  He reported in the past several months he had been going to physical therapy but had difficulty performing exercises due to pain, and yesterday he could not perform exercises due to pain.  On evaluation, his sensation was intact, and his muscle strength was less in his legs than his arms, but "patient not putting full effort secondary to pain.  No ridgity of muscles."  VA neurology diagnosed him with peripheral neuropathy, with pain relief form Percocet but no relief from Gabapentin.  

A February 2005 psychology treatment record noted the Veteran refused the "recommended EMG studies because he does not believe he could tolerate the pain of the procedure."  The VA care provider noted the Veteran was "focused upon his pain to the exclusion of almost every other area of his life.  Today he spoke about it in copious and elaborate detail but was not able to provide even basic autobiographical information, to include how long he was married and how he met his wife," and how many children they had or whether his father lived in the home when he was growing up.  "His behavior had a seemingly histrionic quality, but was extremely suggestive of pain, wincing, moaning, groaning, complaining, grimacing and crying out."  The conclusion was that the Veteran "presented a confusing clinical picture.  He complains of severe, debilitating pain that has destroyed his quality of life, relationships and mental health.  Medical tests, however, have failed to document any physical condition that would account for the severity of his pain." 

In March 2005, the Veteran refused psychotherapy and neuropsychiatric testing because "talking strains his chest and tires him."  He was also upset about the idea of psychological testing and wondered if it would be painful.  Despite an explanation of the methodology and reasons for the testing, the Veteran "could not comprehend how it could be useful."

During an attempted VA treatment evaluation, the Veteran "gave very poor effort in the lower extremities, therefore unable to assess strength."  No atrophy, normal tone.  His sensory exam showed decreased light touch, vibratory sense and pin-prick bilaterally at and below the knees.  The neurologist noted that peripheral neuropathy was unlikely due to the lack of muscular atrophy "in a patient with bedridden disability for five years."  An addendum included the Veteran's statement that he was bedridden for 1.5 years.  The neurologist did not change his opinion.  

An April 2005 VA neurologist record noted "I have a difficult time telling what type of neuropathy this is when I have almost no means of assessing him because of his pain reaction to any stimulus."

In February 2008, the Veteran requested that the VA provide a chiropractor who could come to his home, as he had some relief with chiropractic treatment in the past.  The record noted that in 2005 the Veteran had been informed that he needed to complete medical tests to verify his medical treatment needs regarding his neck and back and to verify the clinical need for a wheelchair or stretcher transportation.

In 2008, the Veteran submitted letters from private physicians which included opinions that the Veteran's "symptoms of severe chronic pain syndrome, arthralgia, ankylosis of the ankles knees, hips and low back are secondary to his service connected disability of pes planus with metatarsalgia, bilateral and are therefore service-connected."  

A December 2008 VA podiatry record noted the Veteran was considered permanently disabled due to loss of use of both lower extremities due to his pes planus, and that he was receiving his care through private physicians.  The podiatrist noted the Veteran was diagnosed with complex regional pain syndrome by other physician.

In October 2009, the Veteran was afforded a VA evaluation.  He reported he had been using a wheelchair since 2004.  Physical examination was limited due to complaints of serious pain; however, the examiner provided range of motion findings for the Veteran's joints, likely based on passive motion.  Repeat testing was not possible due to complaints of pain.  Muscle strength testing was not performed due to pain.  Both feet revealed mild pes planus deformity and were otherwise unremarkable.  Sensory examination revealed diffuse decreased sensation below the knee.  There was no significant muscle group atrophy but disuse atrophy in the lower extremities.  X-rays from 2004 showed mild degenerative changes of knees and ankles.  He was diagnosed with chronic pain syndrome.  The examiner opined that it was less likely his pain in his joints was due to his pes planus and suggested a neurological examination.

In April 2010, the Veteran was afforded another VA examination.  He stated he was in pain when at rest, when trying to standing or trying to walk.   He stated he had seen numerous care providers but had no response to the treatment.  He was unwilling to stand or walk during the evaluation, and stated that he was not able to stand or walk.  He was noted to have full motion of the metatarsophalangeal joints and midtarsal joints of his toes, but that it "hurt immensely to move his toes up and down."  The midfoot was stable and there were no pathologic flattening of the midfoot upon attempted manipulation even with maximum force placed to tray to over pronate the foot, the foot will not over pronate and will not pathologically flatten.  It was noted that he did not have the secondary symptoms of flatfoot of a dorsal bossing at the midtarsal joint, hammertoes, bunion formation, or limitation of motion of the metatarsophalangeal joint.  The examiner noted there was no evidence of flatfoot on the right.  Regarding muscle strength, the Veteran was not able to exert any force and stated that trying to do so results in extreme pain and he was unwilling to cooperate in attempting to assess his muscle strength.  He noted that the Veteran had a structurally low marked arch morphology on the left foot, but that this was not a flatfoot.  The examiner noted that "every attempt of range-of-motion of the Veteran resulted in the Veteran expressing he was experiencing pain and the pain was quite out of proportion with any of the clinical findings on his foot."  The examiner noted that the Veteran's Achilles tendon on nonweightbearing, had midline alignment with no deviation.  Manipulation of the Achilles tendon resulted in complaints of pain but it could be manipulated into varus or valgus as needed.  Non weightbearing x-rays were taken, which showed no bunions, no dorsal bossing, and the joints were normal and congruent.  The x-rays did not demonstrate any significant osseous pathology and were not consistent with flatfoot.  The examiner noted that by examination, the Veteran appeared to have "completely normal feet."

In June 2010, the Veteran argued that the 2010 examination was inadequate because the examiner was not interested in the Veteran's subjective complaints and the medical evidence he tried to present to the examiner.  He argued he was rudely and roughly treated, and intimidated.

Reasons for Remand

Initially, the Board notes that the RO has not readdressed the Veteran's claims after his most recent VA examination in April 2010.  The most recent Supplemental Statement of the Case (SSOC) is from March 2010, and that SSOC addressed the adaptive equipment and housing claims.  The last SSOC addressing the Veteran's increased rating and service connection claims was in June 2004.  As such, on remand, the RO must take into consideration all evidence that has been presented since their prior SSOCs when reviewing the Veteran's pending claims.

Next, the Board notes that the records that were provided by the Social Security Administration (SSA) do not appear to be complete.  The records are medical treatment records only, and do not include a finding by the SSA.  On remand, the RO should attempt to obtain any additional records from the SSA that may not currently be of record.

Regarding the multiple letters provided by private physicians, which include opinion and the occasional reference to evaluations, the Board notes that the virtual record does not contain any private treatment records from any of these physicians (with the exception of the record provided by the SSA for Dr. C.V.G.).  The RO attempted to obtain private treatment records for Dr. C.V.G. in 1999, but no records appear to have been received.  On remand, the RO should ask the Veteran to provide releases for treatment records from the private physicians who have provided opinions on his disabilities.

Lastly, the RO should schedule the Veteran for new VA examinations to determine the severity of his flat foot disability, and to attempt to determine the cause of his lower extremity symptoms and loss of use.  The Board notes that the Veteran has provided private physician's statements (and there is one VA podiatrist record) which indicate that the Veteran's lower extremity condition is related to his flat foot disorder.  However, the positive nexus statements include that his "pain" or his chronic pain syndrome are due to his flat feet without the Veteran ever having undergone testing to determine the cause of his symptoms.  If he underwent testing by a private physician, it is not contained in the record.  The Veteran has refused x-rays, bone scans, EMGs, neuropsychological testing, and physical examinations again and again.  Most of those he refused on the belief that he would be in pain.  The Board also notes the Veteran's requested an at-home chiropractor, but could not participate in any sensory, muscle or joint movement tests that the VA attempted, due to pain.  

There has been no definitive diagnosis related to his ankles, knees, hips and low back pain and paresthesias because physical evaluation and testing have thus far been so limited they did not provide answers or they have been outright refused by the Veteran (including neuropsychological, which is not a physical test).  VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence.  See also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran is accountable for his failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide releases for medical treatment records for the private physicians who have provided nexus opinions in the record.  (Drs. C.V.G., M.K., J.J.B., J.M.B., B.E., A.C., J.D.H.).

2.  Contact the Social Security Administration and obtain any decisions regarding the Veteran's disability, to include the medical evidence relied on to determine his status.

3.Schedule the Veteran for VA nerve and joint examinations to determine what diagnosis(es) result in the Veteran's ankles, knees, hips and low back symptoms, and provide a nexus opinion regarding the diagnosis(es).  The virtual record should be reviewed, the Veteran interviewed and examined, and any testing required should be carried out.  After interview and examination, the following should be answered:

a) Does the Veteran have a joint or bone condition of the ankles, knees, hips and low back?

i) if so, is it at least as likely as not (50/50 probability or greater) that the condition was caused by his service-connected flat foot?

ii) if so, is it at least as likely as not (50/50 probability or greater) that the condition was aggravated by his service-connected flat foot?

b) Does the Veteran have a neurological or other (muscular, psychosomatic, etc.) condition of the ankles, knees, hips and low back?

i) if so, is it at least as likely as not (50/50 probability or greater) that the condition was caused by his service-connected flat foot?

ii) if so, is it at least as likely as not (50/50 probability or greater) that the condition was aggravated by his service-connected flat foot?

c) The examiners should address the positive medical opinions of record, and the various diagnoses of record (chronic meningitis, chronic fatigue syndrome, chronic pain syndrome, arthritis, peripheral neuropathy) in the examination report.

All opinions expressed must be supported with a rationale/explanation.

4.  If additional examinations regarding the Veteran's lower extremity service connection claims are necessary, those should also be completed.

5.  Schedule the Veteran for a VA foot examination to determine the current severity of his flat foot condition.

6.  Thereafter, after the completion of any indicated additional development, readjudicate the claims on appeal.  The RO should take into account any evidence received since the last SSOC/SOC, which has been more than 10 years for several of the issues).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





